Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/619838 has claims 1-15 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Great Britain Application No. GB1709332.9. The priority filing date of this application is June 12, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 5, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.


Abstract
The abstract of the disclosure is objected due to repeating the claim. Note that in the abstract, the language should be clear and concise and should not repeat information given in the claim … See MPEP § 608.01(b). Appropriate correction is required.
Further, the abstract of the disclosure is objected due to use of legal phraseology. Note that in abstract, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided… See MPEP § 608.01(b).  The applicant has used the term “said” several times in the abstract. Appropriate correction is required.

Claim Objections
5. 	Claim 3 is objected to because of the following informalities: Where it recites “A computer implemented method according claim 1” in line 1-2 should be “A computer implemented method according to claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per claim 1, the term "legacy data" used in the claim is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. It can be understood from the description (e.g. page 4, second paragraph) that the term "legacy data" may include at least one characteristic geological property from any one of a well-log data and at least one predefined library. However, this meaning is not apparent from the wording of independent claim 1. The meaning of the terms of a claim should be clear for the person skilled in the art from the wording of the claim alone
ii) 	As per claim 1, step (d) of the claim is not clear. The term "qualitative similarity value" is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. It is noted that even though the description mentions determining a qualitative similarity value (pages 4 and 6), no details are provided on how exactly is the value to be determined. The description further mentions the parameter QC (quality control), and it is not clear if this parameter is in fact equivalent to the qualitative similarity value, or it is a different parameter. Further, the description (page 19 and 20) discloses six methods of comparing the synthetic model to the original seismic data, but none of the methods includes determining either the qualitative similarity value, or the parameter QC.
iii) 	As per claim 1, steps (e), (f) and (g) of the claim are not clear. Step (e) mentions comparing said "qualitative similarity value" to a "corresponding value within said legacy data". However, it is not clear, neither from the claim nor from the specification, what is meant by a "corresponding value within said legacy data". If the "qualitative similarity value" is a value reflecting how good synthetic data fits measured data, it is unclear what could be a corresponding value within the legacy data (which is not compared to any modeled data). Since the specification is completely silent on determining this value from legacy data, the overall meaning of step (e) is indefinite. 
Steps (f) and (g) both refer to the "corresponding value from said legacy data", and are therefore also unclear. Furthermore, regarding step (f), determining a "predetermined threshold region of said corresponding value from said legacy data", and checking if the "qualitative similarity value" falls within the predetermined threshold region is not defined in the specification, therefore the overall meaning of step (f) is indefinite. 
Regarding step (g), it states that "at least one characteristic geological property that has been modified" should be "within said predetermined threshold region of said corresponding value from said legacy data". However, in the previous steps (e) and (f), the "qualitative similarity value" was compared to the "corresponding value" and checked if it falls within the "predetermined threshold region". The feature of step (g) is therefore inconsistent with the features of steps (e) and (f), and is therefore indefinite.
iv) 	As per claim 1 step (g), the term “said validated geologic model” do not have proper antecedent basis in the claim. In the preamble it mentions “generating a validated geological model”. Its is not clear whether this is the same as the validated geologic model of step (g). Also the claim is missing the validation step as necessitated by the validated geologic model, making the meaning of step g and overall meaning of Claim1 indefinite.

As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matters.
Claim 13 recites a computer-readable storage medium.  However, the specification does not define what type of medium is included in a computer readable storage medium. According to MPEP 2111, the examiner must give the terms or phrases their broadest interpretation definition awarded by one of ordinary skill in the art unless applicant has provided some clear definition of the claimed terms or phrases. Therefore, examiner interprets the computer readable storage medium including any type of medium which includes carrier medium such as signals. Signals are directed to non-statutory subject matter. Thus, claim 13 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The examiner further notes that the term computer readable storage media has been used by those of ordinary skill in the art to include signals. Refer to U.S. Patent 6,286,104 (col. 3, lines 50-56, “In particular, the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or computer-readable medium. Exemplary forms of carrier waves may take the form of electrical, electromagnetic or optical signals conveying digital data streams along a local network or a publicly accessible network such as the Internet), U.S. Patent Application Publication 2013/0097292, (paragraph 86, “The term "machine-accessible storage medium" shall accordingly be taken to include, but not be limited to, solid-state memories, optical and magnetic media, and carrier wave signals”) for example. 
According to current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation signals. Because the instant claims include medium that could involve propagation signals, the claims are being held as non-statutory under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-3, 7-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Van Riel et al. hereafter Riel (Pub. No.: US 2002/0013661 A1), in view of Valery A. Gelfand hereafter Gelfand (Patent. No.: 4,679,174).

Regarding Claim 1, Riel discloses a computer implemented method for generating a validated geological model from three-dimensional (3D) seismic data and legacy data, the method comprising the steps of:
(a) receiving said legacy data from a first data source (Riel: [0098]) ;
(b) receiving said 3D seismic data from a second data source (Riel: [0030], [0031], [0099]: number of seismic data traces taken from a 3 dimensional data cube);
(c) based on receiving said legacy data and said 3D seismic data, generating an adaptive
geological model from said 3D seismic data, said adaptive geological model comprising at least one characteristic geological property (Riel: [0032], [0102], [0103]: specifying one or more initial subsurface parameters defining an initial subsurface model);
( d) generating at least one synthetic seismic data from at least a first region of interest of said
adaptive geological model, the synthetic seismic data being adapted to determine a qualitative
similarity value between at least said first region of interest of said adaptive geological model and a corresponding region of interest of said received 3D seismic data (Riel: [0034], [0037], [0038]: calculating synthetic reflection data based on the specified wavelets and the initial subsurface parameters; [0103]: Note that comparison of the sections shows there are clear relative changes in amplitude in parts of the sections from section to section due to angle dependent reflectivity effects);
(e) comparing said qualitative similarity value to a corresponding value within said legacy
Data (Riel: [0098]: The synthetic and residual data can be compared to the input data to verify that the solution adequately models the data);
(f) adjusting said at least one characteristic geological property until said qualitative similarity
value is within (Riel: [0098]: To evaluate the results it is desirable to also generate quality control information……. The parameter deviations away from the initial model and parameter conditioning equations can be reviewed to see that the deviations are reasonable……For example a correlation coefficient between the seismic and synthetic data can be stored and displayed in map form to get a summary overview of the quality of the data fit),
and
(g) automatically generating said validated geologic model including said at least one characteristic geological property that has been modified to be within (Riel: [0036]: outputting the optimized subsurface parameters; [0098]: To evaluate the results it is desirable to also generate quality control information……. The parameter deviations away from the initial model and parameter conditioning equations can be reviewed to see that the deviations are reasonable……For example a correlation coefficient between the seismic and synthetic data can be stored and displayed in map form to get a summary overview of the quality of the data fit)).
Riel do not explicitly disclose a predetermined threshold region of said corresponding value.
Gelfand discloses a predetermined threshold region of said corresponding value (Gelfand: column 9 lines 6-35: The cumulative value of all of the incremental perturbations should not exceed a specified limit. The specified limit is based upon known geologic realities).
Riel and Gelfand are analogous art because they are from the same field of endeavor. They both relate to subsurface seismic characterization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above subsurface characterization technique, as taught by Riel, and incorporating the use of acceptable perturbation limit, as taught by Gelfand.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a lithologic earth model that has a good correlation between set of synthetic reflection data and the gathered seismic data, as suggested by Gelfand (Gelfand: abstract).

 	Regarding Claims 12 and 13, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim 1, wherein said adaptive geological model is based on a grid derived from said 3D seismic data (Riel: [0020]).

Regarding Claim 3, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim 1, wherein said legacy data includes at least one characteristic geological property from any one of a well-log data and at least one predefined library (Riel: [0098]).
.
Regarding Claim 7, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim l, wherein said at least one characteristic geological property is at least one rock characteristic (Riel: [0068]).

Regarding Claim 8, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim l, wherein said adaptive geological model comprises a plurality of geological objects (Riel: Figures 3a-3c).

Regarding Claim 9, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim 8, wherein all of said plurality
of geological objects are adaptively linked to each other (Riel: Figures 3a-3c, [0102], [0103], [0112]).

Regarding Claim 10, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim 8, wherein said plurality of geological objects includes any one of or any combination of a geobody, a horizon, a fault, and any other suitable planar geological feature derivable from said 3D seismic data (Riel: [0115]; Gelfand: column 5 lines 12-15).

 	Regarding Claim 15, the claim recites the same substantive limitations as claim 10 and is rejected using the same teachings.

Regarding Claim 11, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim l, wherein in step (e) said at least one synthetic data is compared to said 3D seismic data utilising any one of visual comparison, a trace-by- trace correlation, a difference between predetermined correlating volumes, spectral comparison (Riel: [0037], [0038], [0098]).

9.	Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Van Riel et al. hereafter Riel (Pub. No.: US 2002/0013661 A1), in view of Valery A. Gelfand hereafter Gelfand (Patent. No.: 4,679,174), further in view of Imhof et al. hereafter Imhof (Pub. No.: US 2011/0002194 A1).

Regarding Claim 4, the combinations of Riel and Gelfand further discloses a computer implemented method according to claim l, wherein said at least one characteristic geological property is assigned from and modified (Riel: [0084], [0085]).
However, the combinations of Riel and Gelfand do not explicitly discloses at least one probable data pattern determined utilising machine-learning.
Imhof discloses at least one probable data pattern determined utilising machine-learning utilising machine-learning (Imhof: [0081]: pattern recognition or machine learning method, Also see [0137], [0138]: skeletonization methods).
Riel, Gelfand and Imhof are analogous art because they are from the same field of endeavor. All of them relate to subsurface seismic characterization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above subsurface characterization technique, as taught by the combination of Riel and Gelfand, and incorporating the use of machine learning and pattern recognition, as taught by Imhof.
One of ordinary skill in the art would have been motivated to do this modification in order to transform geophysical, geologic, or engineering data or interpretations between the depth domain and the age domain and vice versa, as suggested by Imhof (Imhof: abstract).

Regarding Claim 5, the combinations of Riel, Gelfand and Imhof further discloses a computer implemented method according to claim 4, wherein said at least one characteristic geological property is assigned utilising any one of 'Kriging', 'Co-Kriging', stochastic modelling, a data from a predefined library, or 'machine-learning' (Imhof: [0081]: pattern recognition or machine learning method; [0198]: Kriging or multidimensional splines; [0248]: dynamically linked library).

Regarding Claim 6, the combinations of Riel, Gelfand and Imhof further discloses a computer implemented method according to claim 4, wherein said probable date pattern is determined using at least one predetermined training data (Imhof: [0139]: geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method).

Regarding Claim 14, the combinations of Riel, Gelfand and Imhof further discloses a computer implemented method according to claim 5, wherein said probable date pattern is determined using at least one predetermined training data (Imhof: [0139]: geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wendt et al. (Patent No.: US 9,223,041 B2) teaches a technique that includes receiving a first dataset that is indicative of seismic data acquired in a seismic survey of a field of wells and receiving a second dataset that is indicative of wellbore data acquired in a wellbore survey conducted in at least one of the wells. The technique includes determining a mechanical earth model for the field based at least in part on the seismic data and the wellbore data.
Purves et al.  (Pub. No. US 20150316683 A1) teaches an algorithm adapted to propagate a boundary surface of a seed that is placed within a region of interest of a visual representation of a 3D seismic data so as to follow a natural contour of said region of interest.
Imhof et al. (US 20100149917 A1) conceptually presents a method of transforming geologic data relating to a subsurface region between a geophysical depth domain and a geologic age domain. A set of topologically consistent surfaces is obtained that correspond to seismic data. 
Pauget et al. (US 20110246157 A1) elates to a method for developing a geological model from previously collected seismic data, It finds particularly relevant applications in the field of the analysis of seismic data, namely during the search for new oil fields..

11.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/            Primary Examiner, Art Unit 2146